CaSe 1-16-43485-nh| DOC 111 Filed 12/20/18 Entered 12/20/18 18217:32

LAW OFF|CES 0F

-- BEHNAHD []'[]HAZ|[] -~

& ASSOC|ATES, P.C.

December 20, 2018

By ECF
The Honorable Nancy Hershey Lord

United States Bankruptcy ]udge, Eastern District of New York
Conrad B. Duberstein Courthouse

271-€ Cadman Plaza East - Suite 1595

Brooklyn, New York 11201

Re: In re Zenith Management 1l LLC: Case No. 1-16-43485-NHL
Dear ]udge Lord:

Our law firm represents Karla Vera, ]udgment Creditor in the above-referenced case.
We appeared this afternoon before Your Honor on an Order to Show Cause seeking to hold
the purchaser of one of the debtor's properties in contempt for Violating a Court Order by
having paid real estate transfer taxes Lth sale proceeds instead.of in addition to sales
proceeds. Our motion was unopposed and neither the purchaser nor his real estate
counsel appeared in court today. Your Honor asked that we supplement our motion papers
with a copy of a signed "Terms and Conditions” document and adjourned the motion
accordingly to ]anuary 24, 2019.

Attached is a copy of the document Your Honor requested, signed by the purchaser
acknowledging the terms and conditions of sale, specifically the requirement that he pay
real estate transfer taxes (paragraph I). This mirrors the language contained in paragraph
M of Your Honor’s Order dated ]une 25, 2018 (document #84 on the Court docket].

Since the motion was unopposed and we have been able to provide the requested
document just several hours after the hearing, we most respectfully ask if Your Honor
would grant the relief sought in our motion without the need for further service of papers
or a further appearance on ]anuary 24, 2019. A proposed Order is attached to the original
motion papers.

Thank you very much for your time and consideration.

Respectfully submit ed,

Ste\% , Esq.

Bernard D’Orazio & Associates, P.C.

238 WEST 139TH STREET NEW YORK, NEW YORK10030 T: 212-608-5300 F: 212-608-5398 WWW.DORAZIO-LAW.COM

